Law Offices of Thomas E. Puzzo, PLLC 3823 44th Ave. NE Seattle, Washington 98105 Telephone: (206) 522-2256 / Facsimile: (206) 260-0111 Writer’s e-mail: tpuzzo@msn.com Writer’s cell: (206) 412-6868 June 11, 2014 Steve Lo Staff Accountant Securities and Exchange Commission treet, N.E. Washington D.C. 20549 Re: Tap Resources, Inc. Form 8-K filed May 28, 2014 File No. 000-53400 Dear Mr. Lo: We respectfully hereby submit the information in this letter, on behalf of our client, Tap Resources Inc., a Nevada corporation (the “Company”) in response to the letter of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) dated June 11, 2014. Attached hereto, please find the letter from the Company requested by the Staff. Please contact the undersigned with any questions or comments. Very truly yours, By: /s/ Thomas E. Puzzo Thomas E. Puzzo Attachment 1 Freonstraat 29 Parimaribo Republic of Suriname Tel: +597 883-6954 June 11, 2014 Steve Lo Staff Accountant Securities and Exchange Commission treet, N.E. Washington D.C. 20549 Re: Tap Resources, Inc. Form 8-K filed May 28, 2014 File No. 000-53400 Dear Mr. Lo: Tap Resources, Inc., a Nevada corporation (the “Company”), hereby acknowledges that, in connection with its filing on Form 8-K, filed May 28, 2014, as amended, that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Securities and Exchange Commission (the “Commission”) from taking any action with respect to the filing; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, TAP RESOURCES, INC. By: /s/ Andrew Aird Andrew Aird 2
